Title: From Thomas Jefferson to Henry Dearborn, 9 February 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  Th:J. to Genl. Dearborne.
                  Feb. 9. 1804.
               
               It is represented to me on the part of a person of the name of Solomon Sessum living at Tarburgh in N. Caroline, in independant circumstances, but himself & wife both old, that Roderick Sessums their son was, in the year 1795, during a fit of intoxication, enlisted by a Captn. Rickard then recruiting in that quarter. that being at Natchez in 1800, when his time was to expire, the father with his only remaining son sat out to bring him home. they got as far as Nashville, where they learned that the son finding himself at such a distance from home without money or the means of getting back, enlisted a second time. the father afflicted by this to the derangement of his mind for some time, returned home: the family is represented as being in a very unhappy state, the parents old & anxious once more to see their son, who being now in the 4th. year of his second term of five years, they pray may be discharged & restored to them.   every thing connected with a regular soldiery is so unpopular with citizens at large, that every occasion should be taken of softening it’s roughnesses towards them. in time of peace, when the service admits a little relaxation, & there is time to recruit, I think it would have a good effect to indulge citizens of respectability in cases like the present. perhaps justice to the public may require a stoppage of pay to the amount of a just proportion of the bounty money according to the time he has to serve. I submit all this to your discretion not wishing that any rules should be violated which the public good may require to be inflexibly adhered to.   affectionate salutations.
            